DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,719,509 to Huang.
Huang ‘509 teaches limitations for a “fastener assembly” – as shown Fig 5 for example, “comprising: a fastener body” – including 31,32,40, “including a collar” – at 31, “and a receiving column” – including 40, “having a protrusion on an inner surface thereof” – 32, “and a pin” – 30, “including a threaded section, wherein the protrusion is configured to engage and cooperate with the threaded section” – as shown and described.  

As regards claim 3, reference teaches further limitation of “the receiving column further includes reinforcing legs configured to fold upon rotation of the pin” – at 41.  
As regards claim 4, reference teaches further limitation of “the reinforcing legs include a first set of legs and a second set of legs” – reference discloses longitudinally-separated sets of legs.  
As regards claim 5, reference teaches further limitation of “the receiving column includes a lower distal end” – end having protrusion 32, “and wherein the protrusion cooperates with the threaded section to move the lower distal end relative to the pin upon rotation of the pin” – as shown and described.  
As regards claim 6, reference teaches further limitation of “the reinforcing legs are configured to collapse upon rotation of the pin” – as shown and described.  
As regards claim 7, reference teaches further limitation of “the collar includes a radial protrusion” –31 is shown to include portion which protrudes radially beyond 40.  
As regards claim 8, reference teaches further limitation of “the pin remains engaged with the radial protrusion throughout rotation thereof” – as shown, the head of the bolt remains engaged with 31 including a portion of which that protrudes radially beyond 40 
As regards claim 9, reference teaches further limitation of “the receiving column includes four protrusions equally spaced around a circumference of the inner surface of the receiving column” – reference discloses four protrusions 43 as shown in Fig 7 for example.  

As regards claim 11, reference teaches limitations for “fastener body” – including 31,32,40, “including a collar” – 31, “and a receiving column” – 40, “and a pin” – 30, “wherein the receiving column is configured to collapse upon rotation of the pin” – as shown and described. 
As regards claim 12, reference teaches further limitation of “the receiving column includes a distal end wall” – the distal surface of 40 comprised of the thickness of the material forming it, “and the collar includes a bottom surface” – surface of 31 facing 40, “and wherein the receiving column extends between the bottom surface and the distal end wall” – as shown. 
As regards claim 13, reference teaches further limitation of “the pin includes a head” – as shown.  
As regards claim 14, reference teaches further limitation of “a distance between the head of the pin and the distal end wall of the receiving column in the collapsed state is smaller than a distance between the head of the pin and the distal end wall of the receiving column in an initial state” – as shown, described and inherent to use of the disclosed arrangement.  
As regards claim 15, reference teaches further limitation of “a distance between the head of the pin and the bottom surface of the collar in the collapsed state is equal to a distance between the head of the pin and the bottom surface of the collar in an initial state” – as shown, described and inherent to use of the disclosed arrangement.  
As regards claim 16, reference teaches further limitation of “the receiving column further includes reinforcing legs configured to fold upon rotation of the pin” – 41 as shown and described. 
As regards claim 17, reference teaches further limitation of “reinforcing legs include a first set of legs and a second set of legs, and wherein an annular rim extends between the first set of legs and the second set of legs” – as shown.  
As regards claim 18, reference teaches further limitation of “a lower annular rim extends between the second set of legs and the distal end wall” – as shown.  
As regards claim 19, reference teaches further limitation of “the annular rim comprises a recessed surface” – as shown.  
As regards claim 20, reference teaches limitations for a “fastener body” – including 31,32,40, “including a collar” – 31, “and a receiving column” – 40, “and a pin including a head” – 30, “wherein the receiving column is configured to collapse upon rotation of the pin, and wherein a distance between the head of the pin and a bottom surface of the collar in the collapsed state is equal to a distance between the head of the pin and the bottom surface of the collar in an initial state” – as shown, described and inherent to use of the disclosed arrangement.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 8,602,703 teaches a similar fastener assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677